03/09/2021


              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 21-0055


                                           DA 21-0055
                                                                           FILED
 STATE OF MONTANA,                                                        MAR 0 9 2021
                                                                        Bowe n Greenwooa

                 Plaintiff and Appellee,                               lerk of Supreme Courl
                                                                                rrf NAnntana


         v.                                                          ORDER

 RANDY S. LAEDEKE,

                 Defendant and Appellant.


         Self-represented    Appellant     Randy   S. Laedeke     seeks   relief from       the
Thirteenth Judicial District Court's February 2, 2021, Order that denied Laedeke's
Motion to Stay Execution of Sentence Pending Appeal. The Order has been filed with this
Court.
         Laedeke relies on § 46-20-204, MCA, and M. R. Civ. P. 22 for authority to stay
execution ofjudgment. He represents that at a January 15, 2021 hearing, the court again
revoked his sentence for misdemeanor cruelty to animals and reimposed a sentence of
eleven months and twenty days in jail, with all but thirty days suspended, for failure to sell
and remove horses from his property. Laedeke states that the District Court ordered him
immediately to jail upon conclusion of his revocation hearing, refused to admit him to bail
pending appeal, and then denied his motion for stay of execution. Laedeke argues that he
will be irreparably damaged if a stay of execution pending the outcome of appeal is not
granted and he is incarcerated for the remainder ofthe additional 30 days jail imposed. It
appears from the February 10 filing of his motion and from available records, however,
that Laedeke is no longer being held at the Yellowstone County jail. Laedeke contends
that it would be a travesty ofjustice for him to be denied a stay because he was denied the
right to bail.
       The District Court refused to admit Laedeke to bail under § 46-9-107, MCA. That
section provides in relevant part: "The court shall order the detention ofa defendant found
guilty of an offense who is awaiting imposition or execution of sentence or a revocation
hearing or who has filed an appeal unless the court finds that, if released, the defendant is
not likely to flee or pose a danger to the safety of any person or the community." The
District Court recited Laedeke's history, pointing out that he was originally convicted on
September 5, 2018, and that Laedeke had been revoked several times for failing to heed
the condition of his sentence restricting his possession of hooved animals. The court
concluded,"Mr. Laedeke's conviction for cruelty to animals and his repeated defiance of
the conditions of his suspended sentence presents a danger to the cornmunity." The court
found Laedeke "unfit to care for horses and ... lilcely to subject them to abuse or neglect
should this Court stay execution of Mr. Laedeke's sentence." Because it did not admit
Laedeke to bail, the court held § 46-20-204 inapplicable. Laedeke contends that the
District Court's rationale is based upon "false information" because 141 of the
defendant's horses had been sold or otherwise transferred prior to the January 15, 2021
hearing."
       Section 46-20-204(2), MCA, controls the stay of execution of judgment in a
criminal case. It provides that "[i]f an appeal is taken and the defendant is admitted to bail,
a sentence of imprisonment rnust be stayed by the trial court." Thus, if, in the trial court's
discretion under § 46-9-107, MCA,it admits a convicted defendant to bail pending appeal,
it must stay the execution of the sentence under these statutes. If, however, the trial court
does not admit the defendant to bail pending appeal,there is no mandate to stay his sentence
under § 46-20-204(2), MCA.            Moore v. McCormick, 260 Mont. 305, 307-08,
858 P.2d 1254, 1256(1993). This Court reviews a district court's denial of an application
for bail pending appeal for abuse of discretion. "Absent such abuse, this Court will not
interfere." Moore, 260 Mont. at 306, 858 P.2d at 1255 (citing State ex reL Bretz v.
SheriffofLewis & Clark County, 167 Mont. 363, 365, 539 P.2d 1191, 1192(1975)).



                                              2
      Although it may be unusual for an offender convicted of cruelty to animals to be
denied bail pending appeal, we have declined to disturb the district court's discretion in
such matters even for misdemeanor or non-dangerous offenders. See State v. Scott,
No. DA 19-0280, 2019 Mont. LEXIS 638 (Or. Oct. 22, 2019); Moore, 260 Mont. at 308,
858 P.2d at 1256. Further, we have held that § 46-20-204, MCA, provides for a stay of
execution and relief pending appeal of an original conviction. See State v. Pease,
233 Mont. 65, 68, 758 P.2d 764, 766 (1988), cert. denied, 488 U.S. 1033, 109 S. Ct. 845
(1989). Laedeke's original conviction occurred on September 5,2018. Upon consideration
of the District Court's order and Laedeke's motion, we conclude that he has not
demonstrated entitlement to relief.
      IT IS THEREFORE ORDERED that Laedeke's Motion for Relief from Order of
District Court, Stay of Execution, and Stay ofProceedings Pending Outcome of Appeal is
DENIED.
      The Clerk is directed to provide a copy of this Order to counsel of record and to
Randy S. Laedeke personallycr..\
             DATED this            day of March, 2021.



                                                               /2    g
                                                                     i /(
                                                                        A,




                                            3